Citation Nr: 0211285	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  95-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a right wrist 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to January 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 rating 
decision by the Roanoke, Virginia RO, which denied, in part, 
an increased rating for multiple joint arthritis, to include 
the shoulder, wrist, and bilateral ankles without limitation 
of motion and dorsal chip fracture of the right triquetrum 
with carpal tunnel syndrome (CTS) of the right wrist.

Thereafter, in a March 1995 rating decision, the RO 
separately evaluated the joints affected by arthritis and 
established service connection for a left shoulder 
impingement, resulting in separate 10 percent evaluations.  
Furthermore, the RO assigned a 10 percent rating for CTS of 
the right wrist.

This case was before the Board in July 1997 and January 2000, 
but was remanded for further development.  As was noted at 
the time of the later decision, the veteran's appeal for an 
increased evaluation for his left wrist disorder was not 
perfected, thereby precluding appellate review.  In March 
2000, the veteran again raised the issue to entitlement to an 
increased rating for his left wrist disorder; this matter is 
referred to the RO for appropriate action.  

Additionally, the Board notes that the veteran has submitted 
a claim for sleep apnea, coronary artery disease, 
hypertension, and a muscle disorder.  Upon review of the 
claims file, however, these claims have not yet been 
adjudicated, although the RO has initiated some development 
of the evidence.  These issues are directed to the attention 
of the RO for proper consideration.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran is right-handed.

3.  For the period prior to September 2, 1997, the veteran's 
service-connected left shoulder disorder was manifested 
solely by subjective complaints of pain and stiffness with no 
limitation of motion, evidence of functional loss or X-ray 
evidence of abnormality.

4.  For the period beginning on September 2, 1997, the 
veteran's service-connected left shoulder was manifested by 
pain and stiffness, but permitting arm motion to shoulder 
level.

5.  The veteran's service-connected right wrist disorder, 
characterized as CTS, is manifested by subjective complaints 
of pain, weakness, numbness, tingling and stiffness; range of 
motion is 60 degrees dorsiflexion with pain, 80 degrees 
palmar flexion, 10 degrees radial deviation with pain, and 35 
degrees ulnar deviation with pain.

6.  Electromyography (EMG) study revealed no clear evidence 
of electrophysiological changes in the medial nerve. 

7.  The right wrist disorder is not productive of symptoms of 
more than mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  For the period prior to September 2, 1997, the criteria 
for an increased rating higher than 10 percent for the 
service-connected left shoulder disorder have not been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.71a, 
4.124a; Diagnostic Codes 5003, 5201, 8519 (2001).

2.  Effective September 2, 1997, the criteria for a 20 
percent evaluation, but no more, for a left shoulder 
disability have been met.  38 U.S.C.A. § 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.14, 
4.40, 4.45, 4.71a, 4.124a; Diagnostic Codes 5003, 5201, 8519 
(2001).

3.  The criteria for a rating higher than 10 percent 
evaluation for the service-connected right wrist disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.14, 4.40, 
4.45, 4.71a, 4.124a; Diagnostic Codes 5003, 5214-5227, 8515 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

VA treatment records, dated 1990 through 1994, show that the 
veteran had complaints of left shoulder pain, pain and 
numbness in his right hand and wrist, and muscle spasms.  
Specifically, in January 1992, the veteran was diagnosed with 
bilateral CTS.  Likewise, in May 1993, the veteran was 
treated for complaints of wrist pain.  The examiner found no 
joint effusions, erythema, rubor, or limitation of motion.

In April 1992, the veteran underwent a VA examination.  Range 
of motion for the right wrist was 70 degrees dorsiflexion, 70 
degrees palmar flexion, 20 degrees radial deviation, and 45 
degrees ulnar deviation.  It was stated that "shoulder not a 
complaint."  The examiner diagnosed arthritis of the left 
shoulder and recommended surgery for the CTS.

In a letter received by the RO in April 1993, Dr. Candace 
Whitehurst, a VA physician, stated that she had treated the 
veteran for musculoskeletal complaints, including stiffness, 
spasm, muscle cramps, and painful motion of the hands.  She 
noted that the veteran had been referred for neurological 
consultation and that a muscle biopsy then performed had been 
negative.  The neurologist was reported to have felt that the 
veteran suffered from non-specific myopathy, which was not 
life-threatening and "is not incapacitating."  Continued 
use of mild medication and follow-up laboratory testing were 
recommended.  

Submitted in support of his claim for an increased rating for 
his wrist disabilities, filed in August 1993, was a report 
that the veteran underwent an electromyographic (EMG) 
examination at the Maryview Medical Center in July 1993.  
Examination demonstrated normal strength and sensation and 
nerve conduction studies revealed a prolonged median sensory 
distal latency and low amplitude sensory nerve action 
potentials, left greater than right.  Needle examination was 
normal.  The examiner concluded that the EMG findings 
revealed an electrophysiologically mild median neuropathy at 
the wrist, bilaterally, left greater than right.  There was 
reported to be no evidence of a disorder of the muscles.  

In August 1993, the veteran underwent another VA examination.  
Although the examination was for the veteran's back 
disability, the veteran had complaints of a long history of 
pain, involving various joints, including the shoulders and 
wrists.  He reported pain "day and night," with all joints 
bothering him equally.  Examination of the peripheral joints 
revealed no swelling or tenderness and range of motion was 
full.  The diagnosis was diffuse fibromyalgia, with 
radiographic changes of degenerative joint disease.  

X-rays of the veteran's hands, dated August 1993, revealed no 
fracture, dislocation, or significant degenerative changes, 
but showed minimal periosteal reaction of the fifth 
metacarpals, right greater than left.  X-rays of the 
shoulder, also dated August 1993, revealed no abnormality of 
the bones, associated joints, or soft tissue structures.

In a September 1993 VA neurology examination report, the 
veteran had complaints of wrist pain that increased with use.  
Upon examination, the examiner reported that range of motion 
was free and full, but with pain.  The examiner diagnosed the 
veteran as having CTS.  Motion was full and free in the 
wrists, albeit with pain.    X-ray study was normal.  

In August 1994 the veteran was seen by VA for routine follow-
up of arthralgia/myalgia.  It was noted that extensive 
testing had been inconclusive and that he had had no response 
to medication.  He was fitted with bilateral wrist splint.  
The diagnosis of benign myopathy was noted, and it was stated 
that such should not cause so much disability.  On referral 
to the neurosurgical clinic it was noted that the veteran had 
been seen for diffuse pain in various joints and muscles and 
had had extensive work-up, all of which was essentially 
negative.  

In a January 1995 VA examination report, the veteran had 
complaints of shoulder pain that radiated down his arms, 
numbness, and loss of grip strength due to CTS.  The veteran 
reported wearing wrist splints at all times.  Numbness was 
noted in the median distribution.  Strength in the hands was 
4/5 and there was no atrophy.  Upon examination, the examiner 
also reported that the veteran had full range of motion in 
the left shoulder and diagnosed the veteran as having 
myofascial pain in the shoulder girdle with no arthritis.  A 
radiology report, dated January 1995, states that x-rays of 
the shoulders were normal without arthritic, bony, or soft 
tissue defect.  Likewise, x-rays of the right wrist were 
normal without arthritic or other defect.

A VA treatment record of May 1995 reflects that the veteran 
reported no longer using his wrist splints because they 
didn't help.  

In August 1996 Dr. Whitehurst wrote that following a 
"markedly abnormal" EMG in 1992, a muscle biopsy was 
ordered, but such was found to be nondiagnostic.  She added 
that the veteran had complaints of multiple arthralgias and 
myalgias as well as symptoms of CTS.

On September 2, 1997, the veteran underwent a VA examination.  
The veteran stated that he had CTS with complaints of pain 
and a "going to sleep" feeling in the fingers and wrists.  
The veteran further stated that his right wrist was 
aggravated by exercise and that he wore a splint at night.  
In addition, the veteran also reported complaints of pain and 
stiffness in his left shoulder with painful motion, 
particularly upon abduction and elevation.  

Upon examination, the examiner reported that range of motion 
of the shoulder went "smoothly and without a hitch," but 
that the veteran voluntarily limited abduction to 15 degrees 
below horizontal forward flexion to proximately 70 degrees 
from full lateral motion.  The veteran refused overhead 
extension, but was able to place his fingertips approximately 
one centimeter from each other behind his neck in the mid 
line and place both hands behind his lower back to the mid-
line.  Diffuse tenderness was noted over the posterior aspect 
of his neck over the upper portion of both shoulders, both 
scapula, and in the arm.  There was no tenderness on the 
rotator cuff or subacromial bursa.  The veteran had full 
range of motion in the wrists, but complained of stiffness 
during movement.  The examiner stated that the veteran 
presented with a history of "nearly total" body aches and 
pains which had become progressively worse.  It was conceded 
that he had been seen by neurologists and other specialists 
with no specific diagnosis.  In conclusion, the examiner 
stated that he did not believe that the veteran had ever 
suffered from subacromial bursitis or an impingement in the 
left shoulder, and that his symptoms would respond favorably 
to an exercise program.

Furthermore, on September 22, 1997, the veteran underwent a 
VA neurology examination.  The veteran had complaints, among 
other things, of numbness and pain in the right hand and left 
shoulder pain.  Examination revealed strength was 5/5 in all 
groups and that deep tendon reflexes were symmetrical.  
Sensory examination was inconsistent.  After examination and 
review of the veteran's clinical test history, the examiner 
diagnosed him as having CTS on the left side confirmed by 
EMG, but stated there was no evidence of CTS on the right 
side.  It was also noted that X-ray study of the right wrist 
had been negative.  

In a July 1999 letter, Dr. Whitehurst, at that time a private 
physician, stated that while she treated the veteran at the 
Hampton, Virginia, VA Medical Center, he had numerous 
complaints of various arthralgias and myalgias resulting in 
many different diagnoses.  She further stated that different 
therapies and medications were tried, but brought no relief.  
In closing, she believed that the veteran should be 
considered permanently disabled.  

Pursuant to the Board's remand, the RO asked the veteran to 
provide the names and addresses of any medical care 
providers, including VA, who afforded him treatment for his 
right wrist and left shoulder disorders since 1997.  

In February 2000, the veteran responded with a report that he 
had undergone EMG studies of the upper extremities at the 
Maryview Medical Center.  The report shows that the veteran 
gave a long history of numbness and paresthesias in both 
upper extremities with left shoulder pain.  The studies 
revealed that the right distal median motor latency was 
"high normal" without significant slowing of the median 
sensory conduction in its proximal segment across the wrist 
and carpal tunnel.  Median motor conduction in the forearm, 
ulnar, motor, and sensory conduction in both upper 
extremities were normal.  F waves were normal and there was 
no evidence of any acute or chronic denervation noted in any 
of the limb muscles.  Thus, the examiner stated that there 
was no clear evidence of a right-sided distal median 
neuropathy or underlying neuromyopathy.  No other sources of 
medical treatment or evaluation were provided.  

Most recently, the veteran underwent a VA examination in 
November 2000.  The veteran had complaints of constant 
tingling, numbness, and weakness, particularly when gripping 
objects, in the fingers of both hands.  As to his left 
shoulder, the veteran stated that he experienced daily flare-
ups of pain, weakness, and stiffness.  Upon examination, 
range of motion of the left shoulder was recorded as:  100 
degrees flexion; 90 degrees abduction "(till shoulder 
level);" internal rotation to 40 degrees; and external 
rotation to 40 degrees.  Normal range of motion was noted to 
be zero to 100 degrees flexion, zero to 180 degrees 
abduction, zero to 90 degrees external rotation, and zero to 
90 degrees internal rotation.  There was some weakness noted 
at 3/5.  The examiner stated that there was pain and 
weakness, with pain having the "major functional impact."  
There was no incoordination, fatigability, dislocation, non-
union, deformity, or ankylosis.

Range of motion of the right wrist was 60 degrees 
dorsiflexion with pain at the end, 80 degrees of palmar 
flexion, 10 degrees of radial deviation with pain at the end, 
and 35 degrees of ulnar deviation with pain at the end.  The 
examiner noted that normal range of motion is zero to 70 
degrees dorsiflexion, zero to 80 degrees palmar flexion, zero 
to 20 degrees radial deviation, and zero to 45 degrees palmar 
deviation.  Weakness was noted with 3/5 strength, but there 
was no incoordination or excess fatigability with use, 
paralysis, thenar atrophy, or ankylosis.  The examiner noted, 
however, that, as with the shoulder, the veteran had pain and 
weakness, with pain having the "major functional impact."  
Distance between the tips of the fingers and the median 
transverse fold was zero inches and there was no "ape hand" 
appearance.  Range of motion of all the fingers was full.

Neurologically, the examiner reported that the veteran's 
upper extremity motor function was normal with 5/5 muscle 
power, except as noted above.  Pinprick was normal and right 
biceps reflexes were 2+, right triceps were 2+, and right 
brachioradialis reflexes were 2+.

X-rays of the right wrist revealed minimal arthritic changes 
between the navicular and multangular bones and no acute 
fractures were noted.  The examiner diagnosed the veteran as 
having, among other things, CTS of the right wrist with 
degenerative changes and decreased range of motion as well as 
a left shoulder impingement with decreased range of motion.  
In conclusion, the examiner reported that the veteran 
suffered from markedly reduced motion of the right wrist 
productive of a moderate degree of impairment due to the CTS.  
He further stated that the veteran would have further 
limitation during a flare-up with another 5 to 10 degrees 
limitation in all directions.  As to the veteran's left 
shoulder, the examiner stated that the range of motion is 
persistently decreased and his ability to use the left 
shoulder was markedly impaired.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the January 1995 Statement of 
the Case and March 1995, May 1999, and May 2002 Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the law and regulations governing his claim, and have been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  Moreover, 
there is no indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA, is not here at 
issue.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) ( addressing the duties imposed by 38 
U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent several VA examinations in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The veteran contends that his left shoulder and right wrist 
disability are more disabling than the currently assigned 10 
percent evaluations.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  Where entitlement to compensation 
has already been established, however, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  

Furthermore, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2001).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Left shoulder

The veteran is currently assigned a 10 percent rating under 
Diagnostic Code 8519.  Diagnostic Code 8519 provides a 10 
percent rating for moderate incomplete paralysis of the long 
thoracic nerve for either arm and a 20 percent rating for 
severe incomplete paralysis on either side.  A 30 percent 
rating is warranted for complete paralysis of the major arm, 
and 20 percent for the minor arm, with the inability to raise 
the arm above shoulder level with a winged scapula deformity.  
38 C.F.R. § 4.124a; Diagnostic Code 8719 (2001). 

Furthermore, under Diagnostic Code 5201, which pertains to 
limitation of motion of the arm, limitation of motion to 25 
degrees warrants a 40 percent rating for the major extremity 
and a 30 percent evaluation for the minor extremity.  
Limitation of motion midway between the side and shoulder 
level warrants a 30 percent evaluation for the major 
extremity and 20 percent for the minor extremity. Limitation 
of motion at shoulder level warrants a 20 percent rating for 
either the major or minor extremity.  38 C.F.R. § 4.124a; 
Diagnostic Code 5201 (2001).  Full range of motion of the 
shoulder is zero to 180 degrees flexion, zero to 180 degrees 
abduction, and zero to 90 degrees external and internal 
rotation.  38 C.F.R. § 4.71, Plate I (2001).

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board must consider which Diagnostic Code or Diagnostic Codes 
are most appropriate for application and provide an 
explanation for any such finding.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  In so doing, the Board points out 
that the diagnostic classification of the veteran's various 
service connected disorders, comprising complaints of pain, 
stiffness, cramping and muscle spasm of many areas of the 
body, has presented somewhat of a problem for VA examiners, 
who have conducted a variety of examinations and tests, with 
often negative results.  Although some point to a nonspecific 
myopathy, or fibromyalgia to account for the widespread 
symptoms, others have offered diagnoses which are specific to 
various areas of the body, such as degenerative changes and 
CTS of the right wrist and impingement syndrome and arthritis 
of the left shoulder.  While evaluating the symptoms under 
Diagnostic Code 5025, fibromyalgia (fibrositis, fibromyalgia 
syndrome) is a possibility, the RO choose to evaluate each 
joint separately as being more favorable to the veteran, and 
more reflective of the degree of disability he has in each 
joint.  The Board concurs.  In this regard, it is noted that 
the maximum schedular rating provided under Diagnostic Code 
5025 is 40 percent, a level which contemplates symptoms such 
as widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety or Raynaud's-like symptoms, which are constant, or 
nearly so, and refractory to therapy.  

After careful review of the evidence, the Board concludes 
that, for the period prior to September 2, 1997, the 
veteran's left shoulder disability is properly rated at a 10 
percent level, but from that date forward, he warrants a 20 
percent rating, but no more, with resolution of reasonable 
doubt in his favor.  In so deciding, the Board directs 
attention to Diagnostic Code 5201, which provides a basis for 
granting the increased evaluation.  

Although the question of the veteran's left shoulder 
diagnosis is medical, and the Board is not permitted to draw 
inferences as to a medical causation or etiology without 
citing to competent medical evidence, the Board concludes 
that the veteran's overall disability picture should be 
considered under Diagnostic Code 5201, limitation of motion 
of the arm, as well as incomplete paralysis of the long 
thoracic nerve.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Such 
consideration would also be an acknowledgment of the recent 
detected degenerative changes found in the shoulder joint.  
Arthritis, either degenerative or traumatic, is rated on the 
basis of limitation of the joint or joints involved.  
Diagnostic Codes 5003, 5010.

Careful review of the record compiled during the lengthy 
appeal process shows that, for the most part, the veteran's 
left shoulder, was initially manifested by complaints of pain 
and stiffness, but without X-ray or other evidence of 
abnormality or limitation of motion.  Such complaints, 
primarily subjective in nature, while interfering to some 
degree with the function of the left shoulder, are not shown 
to have resulted in a level of disability warranting a rating 
higher than 10 percent under Diagnostic Code 8519, which 
addresses moderate incomplete paralysis.  

However, at the time of VA examination on September 2, 1997, 
there was an indication that the veteran's disability had 
progressed, so that he was unable to achieve full range of 
shoulder motion.  At that time, there appeared to be some 
limitation of motion (internal and external rotation) and 
inability to raise above shoulder level.  There is scant 
evidence thereafter concerning the left shoulder, and the 
veteran failed to provide any indication of further 
treatment, although requested to do so by VA following the 
Board's remand action.  During the November 2000 VA 
examination, the veteran's range of motion was 100 degrees 
flexion, noted to the shoulder level, 90 degrees abduction, 
and 40 degrees internal and external rotation.  Moreover, the 
examiner concluded that the veteran's range of motion was 
persistently decreasing and that the pain and weakness 
constituted a major impact on functional ability.  The 
limitation of motion at shoulder level warrants the 
assignment of a 20 percent rating under Diagnostic Code 5201.  

The Board notes, however, that even though the veteran 
experiences a decreased range of motion, the evidence does 
not demonstrate a rating higher than 20 percent.  Since the 
veteran is right-handed, as noted in his service medical 
records, in order to obtain a 30 percent rating, the veteran 
must be limited in motion to 25 degrees from his side.  
Likewise, even assuming that the veteran's left shoulder 
disability is more appropriately rated under Diagnostic Code 
8519, the maximum rating available under this Code is 20 
percent.  Furthermore, there is no evidence to suggest that 
the veteran suffers from any form of ankylosis to warrant a 
higher rating under Diagnostic Code 5200.  Furthermore, it 
does not appear that there are any factors, to include 
additional functional loss due to pain and weakness, which 
would compel assignment of a higher rating under DeLuca and 
38 C.F.R. § 4.40, 4.45 and 4.59.  


Right wrist

As to the veteran's right wrist disability, the veteran is 
currently rated 10 percent disabling under Diagnostic Code 
8515.  Under Diagnostic Code 8515, if the evidence 
establishes complete paralysis of the median nerve with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; and pain with trophic 
disturbances, a 70 percent evaluation is assigned for 
complete paralysis of the median nerve of the major extremity 
and a 60 percent evaluation is assigned for complete 
paralysis of the median nerve of the minor extremity. 

A 50 percent disability evaluation is assigned for severe 
incomplete paralysis of the median nerve of the major 
extremity and a 40 percent evaluation is assigned for severe 
incomplete paralysis of the median nerve of the minor 
extremity.  

A 30 percent evaluation is assigned for moderate incomplete 
paralysis of the median nerve of the major extremity and a 20 
percent evaluation is assigned for moderate incomplete 
paralysis of the median nerve of the minor extremity.  

A 10 percent evaluation is assigned for mild incomplete 
paralysis of the median nerve of the major or minor 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2001).

Furthermore, under Diagnostic Code 5215, a rating of 10 
percent is warranted where dorsiflexion is less that 15 
degrees and a 10 percent rating is also assigned where palmar 
flexion is limited in line with the forearm.  The veteran is 
right-handed, but under Code 5215, the same rating applies 
regardless of whether the injured extremity is dominant.  
Thus, the highest rating available under Code 5215 is 10 
percent.  In addition, a greater evaluation is available for 
ankylosis of the wrist under Diagnostic Code 5214.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214, 5125 (2001).  There is, 
however, no indication in the record that the veteran has 
ankylosis of the wrist so as to warrant consideration under 
such codes.

Full range of motion of the wrist is measured from zero to 70 
degrees dorsiflexion, zero to 80 degrees palmar flexion, zero 
to 45 degrees ulnar deviation, and zero to 20 degrees radial 
deviation.  38 C.F.R. § 4.71, Plate I (2001).

The Board concludes, after carefully analyzing the medical 
evidence, that the veteran's right wrist disability does not 
warrant a rating higher than 10 percent rating under either 
Diagnostic Code 8515.  Even though the veteran is rated for a 
disease of the peripheral nerves, the diagnosis of CTS has 
resulted in noncompensable limitation of motion of the wrist, 
as concluded by the November 2000 VA examiner.  The effects 
of pain and functional loss will be taken into consideration 
in determining the disability's level of severity.

Although the veteran had full range of motion during several 
of the previous VA examinations, he has had consistent 
complaints of pain, numbness, tingling and stiffness, 
especially upon motion, and a reduction of grip strength.  
More recently, however, the veteran's range of motion during 
the November 2000 VA examination was 60 degrees dorsiflexion 
with pain, 80 degrees palmar flexion, 10 degrees radial 
deviation with pain, and 35 degrees ulnar deviation with 
pain.  Likewise, the examiner stated that with pain and 
weakness, the veteran's functional ability would be impacted 
with another 5 to 10 degrees limitation of motion in all 
directions during a period of a flare-up.  Moreover, the 
examiner concluded that the veteran suffers from a markedly 
reduced motion of the right wrist with a moderate degree of 
impairment due to the CTS.  However, even contemplating the 
additional degrees' loss of movement due to pain and 
weakness, the veteran would not be entitled to a higher 
rating.  Furthermore, the evidence does not show that the 
veteran suffers from ankylosis of the wrist to warrant a 
higher rating under Diagnostic Code 5214 or ankylosis or 
limitation of motion of the fingers to warrant a higher 
rating under Diagnostic Codes 5216-5227.

In order for the veteran to receive a higher rating under 
Diagnostic Code 8515, he must exhibit moderate incomplete 
paralysis of the median nerve, which the evidence does not 
demonstrate in this case.  His symptoms are primarily 
subjective, but, it must be noted, do not impact 
significantly on his ability to grasp objects or use his 
fingers.  He is able to brush his teeth, dress, and perform 
other self-care functions, in addition to activities of daily 
living, such as driving.  Furthermore, findings on an EMG 
conducted in 2000 by a private facility demonstrate, in fact, 
no clear evidence of median nerve involvement on the right at 
all.  The veteran himself conceded, referencing that report, 
that his "right wrist wasn't so bad at all."  In view of 
the fact that the veteran's neurological symptoms are 
subjective in nature, and do not present a significant 
interference with his ability to use his right wrist and 
hand, the Board can only conclude that a level of impairment 
higher than mild incomplete paralysis is not shown, so as to 
warrant assignment of a rating higher than 10 percent.  


ORDER

A rating higher than 10 percent for the service-connected 
left shoulder disability is not warranted during the period 
prior to September 2, 1997.  To this extent, the appeal is 
denied.  

Entitlement to a 20 percent rating for the service-connected 
left shoulder disability is granted, effective September 2, 
1997, subject to the regulations controlling the award of VA 
monetary benefits.  To this extent, the appeal is allowed.  

Entitlement to a rating higher than 10 percent rating for the 
veteran's service-connected right wrist disability is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

